TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-00-00494-CR




                  James Roy Ingram, a/k/a James Ray Ingram, Appellant

                                               v.

                                 The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
          NO. 49,533, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING




               Appellant James Roy Ingram was convicted of robbery following a plea of guilty.

See Tex. Penal Code Ann. § 29.02 (West 1994). The district court assessed punishment at

imprisonment for ten years, but suspended imposition of sentence and placed appellant on

community supervision for seven years. The State later filed a motion to revoke supervision.

Appellant pleaded true to all but one of the alleged violations. The court revoked supervision and

imposed sentence.

               Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,

573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969). A copy of counsel’s brief was delivered to appellant, and appellant

was advised of his right to examine the appellate record and to file a pro se brief.

               Appellant filed a pro se brief. In it, he asserts that he was not guilty of the alleged

violations of the conditions of supervision and that he was misled by his attorney. Appellant’s

plea of true to the alleged violations is sufficient to support the revocation. Moses v. State, 590
S.W.2d 469, 470 (Tex. Crim. App. 1979). The allegations regarding the statements and acts of

counsel are not supported by the record.

               We have reviewed the record, counsel’s brief, and the pro se brief, and agree that

the appeal is without merit. We find nothing in the record that might arguably support the appeal.

               The order revoking community supervision is affirmed.




                                              Jan P. Patterson, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Patterson

Affirmed

Filed: January 11, 2001

Do Not Publish




                                                 2